Exhibit 10.3


TRANSITION SERVICES AGREEMENT
 
THIS TRANSITION SERVICES AGREEMENT (“Agreement”) is made and entered as of the
6th day of April, 2006, by and among by and among VHT ACQUISITION COMPANY, a
corporation organized and existing under the laws of the State of Florida (the
“Buyer”) and ZAC CAPITAL PARTNERS, LLC, a limited liability company organized
and existing under the laws of the State of Delaware (“ZAC”). Collectively, ZAC
and the Buyer shall be defined as the “Parties”, and each individually as a
“Party”.
 
RECITALS:
 
WHEREAS, Buyer and ZAC, inter alia, are parties to that certain Asset Purchase
Agreement, dated as of even date herewith (“Purchase Agreement”), pursuant to
which substantially all of the assets of VantaHealth Technologies, LLC are being
purchased by the Buyer;
 
WHEREAS, in connection with such purchase, the Buyer wishes to engage ZAC to
provide certain Services (as hereinafter defined);
 
WHEREAS, ZAC is willing to provide the Services in connection with the operation
of the Business (as such term is defined in the Purchase Agreement), to the
Buyer, for the convenience of the Buyer, under the terms and conditions
specified herein; and
 
WHEREAS, it is a condition to the consummation of the transactions contemplated
by the Purchase Agreement that ZAC and the Buyer enter into this Agreement.
 
NOW,  THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
 
SECTION 1
TRANSITION SERVICES


1.1 Definitions. Unless otherwise defined herein, capitalized terms used herein
have the meanings ascribed to such terms in the Purchase Agreement.
 
“Services” means the transition services required by Buyer from ZAC and which
ZAC shall provide from the Closing Date and for a period of 150 days thereafter
and shall including, without limitation, the following transition services: (i)
transition assistance with respect to existing clients of the Seller, (ii)
assistance with such access to the Seller’s books and records as Buyer may
reasonably request, (iii) introduction of the Buyer’s representatives to the
Seller’s existing sales lead pipeline, (iv) assistance in connection with the
collection of existing accounts receivable, and (vi) such other services as
Buyer may reasonably request be performed in order to diligently pursue a smooth
transition of the Business and its operations to the Buyer and to resolve any
issues which may arise in connection therewith.




 
45

--------------------------------------------------------------------------------

 


1.2 Agreement to Provide Services. Subject to the terms and conditions hereof,
during the Term (as defined in Section 2.1 hereof), the Buyer hereby engages
ZAC, and ZAC hereby accepts such engagement, to provide Services to the Buyer.
The Buyer acknowledges and agrees that access to and use of the Services is
provided solely for the use of the Buyer and solely in connection with the
operation of the Business during the Term.


1.3 Limitations. ZAC and/or Buyer agree as follows, as applicable, and the Buyer
hereby acknowledges the following limitations with respect to ZAC’s provision of
the Services:
 
(a) Manner of Performance. ZAC recognizes that its provision of Services to the
Buyer is beneficial to ZAC, and agrees that it will endeavor to perform the
Services hereunder with the same degree of care, skill and diligence with which
it performs similar services for itself, consistent with practices in effect
immediately prior to the Closing in connection with the operation of the
Business, including without limitation, with respect to the type, quality and
timeliness of such services, subject to variation in the provision of such
Services that may be inherent in the plan of Services requested by the Buyer
hereunder.
 
(b) Inability to Provide Services. In the event that ZAC is unable to or have
insufficient capacity to meet the Buyer’s requirements for the Services, then
ZAC shall provide prompt notice to Buyer of such inability. The Parties shall
use their best efforts to consult and cooperate with each other in order to
establish mutually acceptable priorities for the provision of the Services.


1.4 Mutual Cooperation


The Parties and their respective Affiliates shall cooperate with each other in
connection with the performance of the Services hereunder, including producing
on a timely basis all information that is reasonably requested with respect to
the performance of the Services and the transition at the end of the Term.


SECTION 2
TERM OF AGREEMENT; DEFAULT; TERMINATION


2.1 Term and Termination.


The term (“Term”) of this Agreement shall commence on the date hereof and
continue until termination. The Agreement shall terminate upon the earliest to
occur of the following: (a) mutual agreement of the Parties; or (b) September 1,
2006.


2.2 Effect of Termination. Upon termination of this Agreement by either Party:


(a) The Buyer shall pay all unpaid amounts or charges owed to ZAC as provided in
this Agreement.


(b) Where Services with a determinable end date have been partially completed,
ZAC shall complete such partially completed Services and shall then cease to
provide such Services hereunder. Where Services do not have a determinable end
date, ZAC shall cease to provide such Services at a date to be mutually
determined by the Parties.




 
46

--------------------------------------------------------------------------------

 


2.3 Default


  (a) Either Party shall be deemed to be in default (such defaults, together
with the defaults described in Section 2.3(b), each a “Default”) hereunder upon
the occurrence of any one or more of the following events with respect to it:


(i) Failure to perform or fulfill any material obligation or condition of this
Agreement to be performed or fulfilled by such Party, if such failure continues
for thirty (30) days (or such longer period of time as is agreed by the Parties
to be reasonably necessary to allow such Party to so perform or observe such
obligation) after written notice thereof is given by the other Party; or


   (ii) The making of any general assignment or arrangement for the benefit of
creditors, the filing of a voluntary or involuntary petition in bankruptcy by or
against such Party under any bankruptcy or insolvency law or similar proceeding,
the appointment of a trustee or receiver or the commencement of a similar
proceeding to take possession of, or the attachment or other judicial seizure
of, substantially all of such Party’s assets, or the taking by such Party of any
action in furtherance of the foregoing.


(b) The Buyer shall be deemed to be in default hereunder if it fails to make any
payment when due hereunder, if such failure continues for thirty (30) days after
such payment was due, unless such payment is being actively contested in good
faith by the Buyer.


2.4 Survival


Notwithstanding any termination of this Agreement, (i) Sections 3, 4, and 6.1
and this Section 2.4 shall survive any such termination; and (ii) any
outstanding payment obligations of the Buyer to ZAC, and all provisions of this
Agreement relating to payment of amounts due, shall survive any such
termination, until all such sums are paid in full.


2.5  Mutual Cooperation and Additional Assumptions.


Prior to the termination of this Agreement, the parties shall reasonably
cooperate in good faith to facilitate an orderly transition of responsibility
for the Services, and each party shall deliver to the other party copies of such
documents, records and information as are reasonably necessary to achieve such
transition. Upon the termination of this Agreement, ZAC promptly shall deliver
to Buyer copies of all remaining documents, records and information in ZAC’s
possession and owned by Buyer or to which Buyer is otherwise entitled pursuant
to the Purchase Agreement that may be reasonably necessary for the other party
to assume complete internal responsibility for all of the Services.


 
47

--------------------------------------------------------------------------------

 




SECTION 3
FEES, EXPENSES AND INVOICES


3.1 Fees


In consideration for its performance of the Services, the Buyer shall pay to ZAC
an aggregate of $100,000 payable on or prior to April 20, 2006. Payments due on
the Closing date shall be paid by wire transfer directly to the account
previously specified by ZAC in connection with the Closing.


SECTION 4
INDEMNIFICATION; REMEDIES


4.1 Buyer’s Remedies.


Regardless of the nature of any claim or the form of any action that may be
brought against ZAC by the Buyer as a result of or arising out of actions,
errors or omissions of ZAC in failing to provide the Services in the manner
described in Section 1.3(a) (“Defective Service”), the Buyer’s sole remedy in
such instance shall be (i) to demand that ZAC provide the Service in the manner
described in Section 1.3(a), whereupon ZAC shall in good faith attempt to
provide the Services in such manner, or, (ii) if such Service cannot, for any
reason be provided in such manner, ZAC’s reimbursement to the Buyer for any
payment made by the Buyer for Defective Service, or, if such Defective Service
has not yet been paid for by the Buyer, the cancellation of any obligation of
the Buyer to pay the fees for such Defective Service and any expenses related
thereto (at which time, the obligation of ZAC to provide such Service shall be
cancelled).


4.2 Third Party Indemnity


This Agreement is for the sole and exclusive benefit of the Parties, and it
shall not be deemed to be for the direct or indirect benefit of any other person
or entity, including without limitation either Party’s customers, suppliers or
employees. ZAC shall indemnify and hold harmless the Buyer and its Affiliates,
officers, directors, employees, and agents, against and from any liability,
loss, damage, cost and expense (including attorneys’ fees and costs of
litigation) (collectively, “Losses”) arising out of or in connection with any
claim or action that any person or entity may make or file against the Buyer or
its Affiliates or any of its officers, directors, employees, or agents in
connection with this Agreement or the Services, regardless of the standard of
negligence or culpability alleged.




 
48

--------------------------------------------------------------------------------

 


SECTION 5
INDEPENDENT CONTRACTOR


In performing the Services hereunder, ZAC shall operate as and have the status
of independent contractors, subject only to the general direction of the Buyer
regarding the Services to be rendered, as opposed to the method of performance
of such Services. No Party’s employees shall be considered employees or agents
of the other Party, nor shall the employees of any Party be eligible or entitled
to any benefits, perquisites or privileges given or extended to any of the other
Party’s employees. Nothing contained in this Agreement shall be deemed or
construed to create a joint venture or partnership between the Parties. No Party
shall have any power to control the activities and/or operations of the other
Party. No Party shall have any power or authority to bind or commit any other
Party.


SECTION 6
MISCELLANEOUS


6.1 Governing Law


This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Florida without giving effect to any choice or
conflict of law provision or rule (whether of the State of Florida or any other
jurisdiction) that would cause the application of laws of any jurisdiction other
than those of the State of Florida.


6.2 Submission to Jurisdiction


Each Party (a) submits to the exclusive jurisdiction of any state or federal
court sitting in the County of Miami-Dade, State of Florida in any action or
proceeding arising out of or relating to this Agreement, (b) agrees that all
claims in respect of such action or proceeding may be heard and determined only
in any such court, and (c) agrees not to bring any action or proceeding arising
out of or relating to this Agreement in any other court. Each Party waives any
defense of inconvenient forum to the maintenance of any action or proceeding so
brought and waives any bond, surety or other security that might be required of
the other Party with respect thereto.


6.3 Binding Effect


This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors and assigns.


6.4 Counterparts


This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same agreement.




 
49

--------------------------------------------------------------------------------

 


6.5 Entire Agreement


This Agreement (including the documents referred to herein) constitutes the
entire agreement between the Parties regarding the subject matter hereof. This
Agreement (including the documents referred to herein) supersedes any prior
understandings, agreements, or representations by or between the Parties,
whether written or oral, with respect to the subject matter hereof. No amendment
or modification of this Agreement shall be valid unless the same shall be in
writing and signed by the Parties hereto.


6.6 Waivers


No waiver of any provision of this Agreement shall be implied, and no waiver
shall be valid unless it is in writing and signed by the person or Party to be
charged. No waiver of any breach of any of the terms, provisions or conditions
of this Agreement shall be construed as or held to be a waiver of any other
breach, or a waiver of, acquiescence in, or consent to, any further or
succeeding breach hereof.


6.7 Severability


Any term or provision of this Agreement that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction. If the final judgment of a court of competent jurisdiction
declares that any term or provision hereof is invalid or unenforceable, the
Parties agree that the body making the determination of invalidity or
unenforceability shall have the power to reduce the scope, duration or area of
the term or provision, to delete specific words or phrases, or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified after the expiration of the time within which the
judgment may be appealed.


6.8 Headings


The section headings contained in this Agreement are inserted for convenience
only and shall not affect in any way the meaning or interpretation of the
provisions of this Agreement.


6.9 Amendment


No modification or amendment of this Agreement will be binding upon either Party
unless in a writing expressly referencing this Agreement and duly executed by
each Party.




[THE REMAINDER OF THIS PAGE HAS BEEN LEFT INTENTIONALLY BLANK]


 
50

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have executed this Transition Services Agreement
as of the date first above written.



 
BUYER:
     
VHT Acquisition Company
         
By:  /s/ B. M. Milvain                                    
 
B. M. Milvain
             
ZAC Capital Partners, LLC
         
By:  /s/ Anthony D. Zingarelli                     
 
Anthony D. Zingarelli, Manager



 
51

--------------------------------------------------------------------------------

 

